—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), *663rendered July 12, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s circumstantial evidence charge adequately conveyed to the jury the principle that the evidence had to exclude beyond a reasonable doubt every hypothesis of innocence (see, People v Ford, 66 NY2d 428; People v Sanchez, 61 NY2d 1022; People v Marsalis, 189 AD2d 897). The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Altman and Hart, JJ., concur.